State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 11, 2014                    106102
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

DESARAIE BROWN,
                    Appellant.
________________________________


Calendar Date:    October 21, 2014

Before:   Peters, P.J., Rose, Egan Jr., Lynch and Clark, JJ.

                              __________


     G. Scott Walling, Schenectady, for appellant.

      Derek P. Champagne, District Attorney, Malone (Glenn
MacNeill of counsel), for respondent.

                              __________


      Appeal from a judgment of the County Court of Franklin
County (Main Jr., J.), rendered June 25, 2013, which revoked
defendant's probation and imposed a sentence of imprisonment.

      In 2012, defendant waived indictment and pleaded guilty to
criminal possession of a controlled substance in the third degree
and was sentenced to five years of probation. She was
subsequently charged with violating the terms of her probation.
Defendant pleaded guilty to certain probation violations and
waived her right to appeal. Thereafter, her probation was
revoked and she was sentenced in accordance with the plea
agreement to four years in prison followed by two years of
postrelease supervision. Defendant appeals.

      Appellate counsel seeks to be relieved of his assignment of
representing defendant on the ground that there are no
                              -2-                  106102

nonfrivolous issues to be raised on appeal. Upon reviewing the
record and counsel's brief, we agree. Therefore, the judgment is
affirmed and counsel's request for leave to withdraw is granted
(see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d
650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).

     Peters, P.J., Rose, Egan Jr., Lynch and Clark, JJ., concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court